Citation Nr: 0332126	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  02-01 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for bipolar disorder, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to March 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Waco, Texas, which increased from 10 percent to 30 percent 
the evaluation assigned to the service-connected manic 
depressive disorder with bipolar disorder.


REMAND

The claim must be remanded for completion of action required 
by the Veterans Claims Assistance Act of 2000 (the VCAA).  
See 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002).  

The VCAA, enacted on November 9, 2000, charges VA with a 
heightened duty to provide certain assistance and notice to 
claimants of VA benefits.  See 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002).  It is thus more 
favorable to claimants than was the former law.  Because the 
instant claim was pending before VA when the VCAA was 
enacted, it must be developed and adjudicated within the 
framework established by this new law.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991); cf. Kuzma v. Principi, No. 03-7032, 
2003 U.S. App. LEXIS 17678 (Fed. Cir. Aug. 25, 2003) (VCAA 
did not apply to a claim that was the subject of a Board 
decision entered before the enactment of the VCAA).  

New regulations have been promulgated implementing the VCAA 
and, with the exception of certain provisions concerning 
applications to reopen previously denied claims, are 
effective from the date of the statute's enactment.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  

Under the VCAA, VA has a duty to provide claimants with 
certain notice concerning the status of their claims.  Under 
the VCAA, VA must notify the claimant and the claimant's 
representative, if any, of any information and any medical 
and lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. 


§ 5103; 38 C.F.R. § 3.159(b).  The notice must indicate which 
evidence the claimant is finally responsible for obtaining 
and which evidence VA will attempt to obtain on the 
claimant's behalf.  Id.; Quartuccio.  The notice must clearly 
indicate that the claimant has one year from the date of the 
notice in which to identify or submit evidence in support of 
the claim.  38 U.S.C.A. § 5103; see Disabled American 
Veterans, 327 F.3d at 1348, 1353; Paralyzed Veterans of 
America (declaring 38 C.F.R. § 3.159(b)(1) inconsistent with 
the statute, and therefore invalid, insofar as it provides 
for adjudication of the claim if the claimant has not 
responded to the notice within 30 days).

The RO did not issue notice to the veteran concerning his 
claim for an increased rating for bipolar disorder that was 
intended to accomplish, or did accomplish, the notice 
required by section 5103 of the VCAA.  Therefore, the claim 
will be remanded so that the RO may provide such notice to 
the veteran.  The notice should satisfy section 5103 fully, 
including as interpreted in Paralyzed Veterans of America and 
the other judicial decisions referred to above.

On remand, the RO should consider whether other action on the 
claim is required under the VCAA and its implementing 
regulations.

Accordingly, this case is REMANDED for the following actions:

1.  Issue notice under the VCAA to the 
veteran and his representative concerning 
the claim on appeal that complies with 
38 U.S.C.A. § 5103 (West 2002).  

Review the claims file and ensure that 
all development action required by the 
VCAA is completed for the claim.  

The notice issued under 38 U.S.C.A. 
§ 5103 and any development action taken 
must comply with the holdings of Disabled 
American Veterans, et. al. v. 


Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), and Paralyzed 
Veterans of America, et. al. v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), as well as any controlling 
legal guidance issued after the date of 
this Board decision.  

2.  Then, readjudicate the claim.  If the 
benefit sought on appeal is not granted 
in full, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given appropriate time in which to 
respond.

Then, if appellate review is required, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

